


Exhibit 10.22
    


AMENDMENT NO. 1
Dated as of October 29, 2015
to
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of June 18, 2015
THIS AMENDMENT NO. 1 (this “Amendment”) is made as of October 29, 2015 by and
among Rogers Corporation, a Massachusetts corporation (the “Borrower”), the
financial institutions listed on the signature pages hereof and JPMorgan Chase
Bank, N.A., as Administrative Agent (the “Administrative Agent”), under that
certain Second Amended and Restated Credit Agreement dated as of June 18, 2015
by and among the Borrower, the Lenders and the Administrative Agent (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings given to them in the Credit Agreement.
WHEREAS, the Borrower has requested that the requisite Lenders and the
Administrative Agent agree to a certain amendment to the Credit Agreement;
WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent
have so agreed on the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.
1.Amendment to the Credit Agreement. Effective as of the date of satisfaction of
the conditions precedent set forth in Section 2 below, the parties hereto agree
that the Credit Agreement is hereby amended as follows:


(a)The definition of “Applicable LC Sublimit” appearing in Section 1.01 of the
Credit Agreement is hereby amended to replace each reference to “$7,500,000”
appearing therein with a reference to “$10,000,000” in each case.


(b)The definition of “Foreign Currency Sublimit” appearing in Section 1.01 of
the Credit Agreement is hereby restated in its entirety as follows:


“Foreign Currency Sublimit” means $100,000,000.
(c)Section 2.06(b) of the Credit Agreement is hereby amended to replace the
reference to “$15,000,000” appearing therein with a reference to “$20,000,000”.


2.Conditions of Effectiveness. The effectiveness of this Amendment is subject to
the conditions precedent that the Administrative Agent shall have received (i)
counterparts of this Amendment duly executed by the Borrower, the Required
Lenders and the Administrative Agent, (ii) counterparts of the Consent and
Reaffirmation attached as Exhibit A hereto duly executed by the Subsidiary
Guarantors and (iii) payment and/or reimbursement of the Administrative Agent’s
and its affiliates’ reasonable out-of-pocket fees and expenses (including, to
the extent invoiced, reasonable fees and expenses of counsel for the
Administrative Agent) in connection with the Loan Documents.


3.Representations and Warranties of the Borrower. The Borrower hereby represents
and warrants as follows:


(a)This Amendment and the Credit Agreement as modified hereby constitute legal,
valid and binding obligations of the Borrower and are enforceable in accordance
with their terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.




--------------------------------------------------------------------------------




(b)As of the date hereof and after giving effect to the terms of this Amendment,
(i) no Default or Event of Default has occurred and is continuing and (ii) the
representations and warranties of the Borrower set forth in the Credit
Agreement, as amended hereby, are true and correct in all material respects (or,
in the case of any representation or warranty qualified by materiality or
Material Adverse Effect, in all respects) (except to the extent that any such
representations and warranties are made as of an earlier date, in which case
such representations and warranties shall have been true and correct in all
material respects (or, in the case of any representation or warranty qualified
by materiality or Material Adverse Effect, in all respects) on and as of such
earlier date).


4.Reference to and Effect on the Credit Agreement.


(a)Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby.


(b)Each Loan Document and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.


(c)Except with respect to the subject matter hereof, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement, the Loan Documents or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.


(d)This Amendment is a Loan Document under (and as defined in) the Credit
Agreement.


5.Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.


6.Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.


7.Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed counterpart of a signature page of this Amendment by
telecopy, e-mailed.pdf or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Amendment.




[Signature Pages Follow]
Signature Page to Amendment No. 1 to
Second Amended and Restated Credit Agreement dated as of June 18, 2015
Rogers Corporation
























--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.


ROGERS CORPORATION,
as the Borrower




By:____________________________________
Name:
Title:


JPMORGAN CHASE BANK, N.A.,
individually as a Lender, as an Issuing Bank and as Administrative Agent




By:_______________________________________
Name:
Title:


HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender and as an Issuing Bank




By:_______________________________________
Name:
Title:


CITIZENS BANK, N.A.,
as a Lender




By:_______________________________________
Name:
Title:


FIFTH THIRD BANK,
as a Lender




By:_______________________________________
Name:
Title:


CITIBANK, N.A.,
as a Lender




By:_______________________________________
Name:
Title:














--------------------------------------------------------------------------------




EXHIBIT A
Consent and Reaffirmation
Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 1 to the Credit Agreement (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
dated as of June 18, 2015, by and among Rogers Corporation, a Massachusetts
corporation (the “Borrower”), the Lenders and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”), which Amendment No. 1 is
dated as of October 29, 2015 and is by and among the Borrower, the financial
institutions listed on the signature pages thereof and the Administrative Agent
(the “Amendment”). Capitalized terms used in this Consent and Reaffirmation and
not defined herein shall have the meanings given to them in the Credit
Agreement. Without in any way establishing a course of dealing by the
Administrative Agent or any Lender, each of the undersigned consents to the
Amendment and reaffirms the terms and conditions of the Subsidiary Guaranty and
any other Loan Document executed by it and acknowledges and agrees that the
Subsidiary Guaranty and each and every such Loan Document executed by the
undersigned in connection with the Credit Agreement remains in full force and
effect and is hereby reaffirmed, ratified and confirmed. All references to the
Credit Agreement contained in the above‑referenced documents shall be a
reference to the Credit Agreement as so modified by the Amendment and as the
same may from time to time hereafter be amended, modified or restated.


Dated October 29, 2015
[Signature Page Follows]
Signature Page to Consent and Reaffirmation to Amendment No. 1 to
Second Amended and Restated Credit Agreement dated as of June 18, 2015
Rogers Corporation


IN WITNESS WHEREOF, this Consent and Reaffirmation has been duly executed and
delivered as of the day and year above written.




 
WORLD PROPERTIES, INC.


By:_________________________________
Name:
Title:
 
 
 
 
 
ROGERS SOUTHEAST ASIA, INC.


By:_________________________________
Name:
Title:
 
 
 
 
 
ARLON HOLDINGS, LLC


By:_________________________________
Name:
Title:
 
 
 
 
 
ARLON LLC


By:_________________________________
Name:
Title:
 
 







